Citation Nr: 1000076	
Decision Date: 01/04/10    Archive Date: 01/14/10

DOCKET NO.  07-13 677A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for chronic obstructive 
pulmonary disease, to include as secondary to diabetes 
mellitus, type II.

2.  Entitlement to an evaluation in excess of 20 percent for 
diabetes mellitus, type II.

3.  Entitlement to special monthly compensation based on aid 
and attendance and/or housebound.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Pflugner, Associate Counsel

INTRODUCTION

The Veteran served on active duty from July 1966 to February 
1970.  This case comes to the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Indianapolis, 
Indiana.

The appeal is remanded to the RO via the Appeals Management 
Center, in Washington, DC.


REMAND

I.  Chronic Obstructive Pulmonary Disease

In June 2005, the Veteran submitted a claim of entitlement to 
service connection for chronic obstructive pulmonary disease 
(COPD), to include as secondary to his service-connected 
diabetes mellitus, type II.  This claim was denied in January 
2006 because the evidence of record did not demonstrate that 
the Veteran's COPD was incurred during his active duty 
service, was due to his active duty service, or was secondary 
to his service-connected diabetes mellitus, type II.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 C.F.R. § 3.303 (2009).  Service 
connection may also be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b) (West 2002); 38 
C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 
(1992).

In order to prevail on the issue of service connection there 
must be medical evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of 
inservice occurrence or aggravation of a disease or injury; 
and medical evidence of a nexus between an inservice injury 
or disease and the current disability.  See Hickson v. West, 
12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet 
App. 341, 346 (1999).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2009).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists; and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  Id.; Allen v. Brown, 7 Vet. App. 439 (1995) (en 
banc).  When aggravation of a veteran's nonservice-connected 
condition is proximately due to or the result of a service-
connected condition, the veteran shall be compensated for the 
degree of disability, but only that degree, over and above 
the degree of disability existing prior to the aggravation.  
Id.

In August 2002, service connection was granted for the 
Veteran's diabetes mellitus, type II, and a 20 percent 
evaluation was assigned thereto, effective July 9, 2001.

In a treatment report dated in March 2004, H.N.H., M.D. 
opined that the Veteran's "morbid obesity and [congestive or 
chronic heart failure] is secondary[,] in part[,] to the 
[Veteran's] diabetes. . . ."  During a January 2004 general 
medical VA examination, the examiner noted that the Veteran's 
past medical history included a September 2004 
hospitalization for "COPD exacerbation," but did not 
include an opinion as to the cause.  Treatment reports 
resulting from the September 2004 hospitalization 
demonstrated that the Veteran was experiencing increasing 
shortness of breath and severe anasarca.  Moreover, while at 
the hospital, the Veteran experienced respiratory failure 
that required mechanical ventilation.  In addition to a 
pericardial effusion, the diagnosis was a narrowing of his 
left main bronchus.  The Veteran was characterized as 
"massively obese" and the doctor opined that the Veteran 
would "get better" if he lost weight.  Further, the Veteran 
has been receiving Social Security disability compensation 
since March 2003 for a primary diagnosis of chronic heart 
failure and a secondary diagnosis of obesity.  

The United States Court of Appeals for Veterans Claims has 
held that when the medical evidence is inadequate, VA must 
supplement the record by seeking an advisory opinion or 
ordering another medical examination.  Littke v. Derwinski, 1 
Vet. App. 90, 93 (1990) (noting that remand may be required 
if record before the Board contains insufficient medical 
information for evaluation purposes); Colvin v. Derwinski, 1 
Vet. App. 171 (1991); see also Hatlestad v. Derwinski, 3 Vet. 
App. 213 (1992).  After a longitudinal review of the claims 
file, the Board finds that, while the evidence of record 
suggests a relationship between the Veteran's service-
connected diabetes mellitus, type II, and his current COPD, 
on the basis of aggravation.  Consequently, a remand is 
warranted for a VA examination.  See McClendon v. Nicholson, 
20 Vet. App. 79, 84 (2006).

II.  Diabetes Mellitus, Type II

In October 2003, the Veteran submitted a claim of entitlement 
to an evaluation in excess of 20 percent for his service-
connected diabetes mellitus, type II.  Pursuant to this 
claim, the Veteran was scheduled for and underwent a VA 
examination in September 2005.  Based in part on the findings 
from this examination, the Veteran's claim was denied in 
January 2006.  The Veteran perfected an appeal of this issue, 
which was then certified to the Board for appellate review.

In November 2009, the Veteran's representative contended that 
a remand was warranted in this case because too much time had 
elapsed since the September 2005 VA examination for it to 
provide an accurate account of the present severity of the 
Veteran's diabetes mellitus, type II.  The Board agrees.  
Significantly, during the September 2005 examination, the 
examiner found "no symptoms of peripheral neuropathy."  
Since this examination, service connection has been granted 
for the Veteran's bilateral upper and lower peripheral 
neuropathy secondary to his service-connected diabetes 
mellitus, type II.  Thus, the evidence of record demonstrated 
that the Veteran's diabetes mellitus, type II, has progressed 
since September 2005.  Further, the most recent treatment 
report submitted by the Veteran or obtained by the RO since 
the September 2005 examination was dated in December 2006.  
As such, the Board finds that the September 2005 VA 
examination is too remote to accurately determine the present 
severity of the Veteran's service-connected diabetes 
mellitus, type II, and the claims file does not contain 
other, more recent evidence wherein the present severity of 
the Veteran's disability is described.  See Francisco v. 
Brown, 7 Vet. App. 55, 58 (1994).  In order to comply with 
VA's duty to assist, the Board finds that a remand is 
warranted for a thorough and contemporaneous medical 
examination.  38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159 (2009); see Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).

The issue of entitlement to special monthly compensation 
based on aid and attendance and/or housebound is inextricably 
intertwined with the issues on appeal.  Accordingly, the 
Veteran's other claims on appeal must be addressed by the RO 
prior to the Board's consideration of the special monthly 
compensation claim presently on appeal.

Accordingly, the case is remanded for the following action:

1.  The RO must contact the Veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claim of entitlement to 
an evaluation in excess of 20 percent for 
diabetes mellitus, type II, and in support 
of his claim of entitlement to service 
connection for a COPD.  The RO must then 
obtain copies of the related records that 
are not already in the claims file.  All 
attempts to secure this evidence must be 
documented in the claims file by the RO.  
If, after making reasonable efforts to 
obtain the identified records, the RO is 
unable to secure same, the RO must notify 
the Veteran and (a) identify the specific 
records the RO is unable to obtain; (b) 
briefly explain the efforts that the RO 
made to obtain those records; and (c) 
describe any further action to be taken by 
the RO with respect to the claim.  The 
Veteran must then be given an opportunity 
to respond.

2.  The Veteran must be afforded a 
comprehensive examination to determine the 
current severity of his service-connected 
diabetes mellitus, type II.  The claims 
file must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  Any indicated 
diagnostic tests and studies must be 
accomplished.  All pertinent 
symptomatology and findings must be 
reported in detail.  The examiner must 
address whether the Veteran's diabetes 
mellitus, type II, requires regulation of 
activities (avoidance of strenuous 
occupational and recreational activities); 
whether the Veteran's diabetes mellitus, 
type II, requires a restricted diet; 
whether the Veteran's diabetes mellitus, 
type II, has resulted in episodes of 
ketoacidosis or hypoglycemic reactions 
requiring any hospitalizations and, if so, 
identify the number of such 
hospitalizations in any 12 month period; 
and whether the Veteran's diabetes 
mellitus, type II, requires twice per 
month or more frequent visits to a 
diabetic health care provider, and, if so, 
identify the frequency.  A complete 
rationale for all opinions expressed must 
be included in the examination report.  If 
the examiner cannot provide the requested 
opinion without resorting to speculation, 
it must be so stated, and the examiner 
must provide the reasons why an opinion 
would require speculation.  The report 
prepared must be typed.

3.  The Veteran must be scheduled for an 
appropriate VA medical examination to 
ascertain the relationship, if any, 
between his COPD and his service-connected 
diabetes mellitus, type II.  All tests 
deemed appropriate must be performed.  All 
pertinent symptomatology and findings must 
be reported in detail.  The Veteran's 
claims folder must be reviewed in 
conjunction with the examination.  
Following a review of the service and 
post-service treatment records, the 
examiner must specifically state whether 
the Veteran's current COPD is aggravated 
by the Veteran's service-connected 
diabetes mellitus, type II.  A complete 
rationale for all opinions must be 
provided.  If the examiner is unable to 
render any opinion without resorting to 
speculation, the examiner must provide an 
explanation as to why speculation is so 
required.  The report prepared must be 
typed.

4.  The RO must notify the Veteran that it 
is his responsibility to report for the 
examinations and to cooperate in the 
development of the claims.  The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 
3.158, 3.655 (2009).  In the event that 
the Veteran does not report for the 
aforementioned examinations, documentation 
must be obtained and associated with the 
Veteran's claims file that shows that 
notice scheduling the examinations was 
sent to the Veteran's last known address.  
Documentation must also be obtained and 
associated with the Veteran's claims file 
that indicates whether any notice that was 
sent was received or returned as 
undeliverable.

5.  Once the above action has been 
completed, the RO must re-adjudicate the 
Veteran's claims on appeal, taking into 
consideration any newly acquired evidence.  
If any benefit remains denied, a 
supplemental statement of the case must be 
provided to the Veteran and his 
representative.  After the Veteran has had 
an adequate opportunity to respond, the 
appeal must be returned to the Board for 
appellate review.


No action is required by the Veteran until he receives 
further notice; however, the Veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

